UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7055



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JUSTO ENRIQUE JAY,

                                                 Defendant - Appellant.



                               No. 98-7215



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JUSTO ENRIQUE JAY,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-88-20-C, CR-88-21, CA-97-202-P)


Submitted:   October 8, 1998                 Decided:   October 27, 1998
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F.W. Massengale, MASSENGALE & OZER, Chapel Hill, North
Carolina; John Kenneth Zwerling, ZWERLING & KEMLER, Alexandria,
Virginia, for Appellant. Kenneth Davis Bell, OFFICE OF THE UNITED
STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motions filed under 28 U.S.C. § 2255 (1994) and 28 U.S.C.

§ 1651 (1994) and the district court’s order denying Appellant’s

motion to issue a certificate of appealability. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Jay, Nos. CR-88-20-C; CR-88-21; CA-97-202-P (W.D.N.C. May

12 & July 21, 1998). We therefore dismiss Appellant’s appeal of the

district court’s order denying his motion to issue a certificate of

appealability as moot. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3